Citation Nr: 1139432	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  05-32 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected residuals, fracture, right humerus (dominant). 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The Veteran had active Air Force service from October 1987 to November 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In December 2009, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in New York, New York.  A transcript of the hearing has been associated with the claims file. 

Most recently, in May 2010, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

The Board notes that the November 2004 rating decision also denied the Veteran's claims of entitlement to service connection for coronary heart disease with history of myocardial infarction and right upper elbow.  The Veteran perfected his appeal as to such issues by an October 2005 Substantive Appeal.  An August 2011 rating decision of the Appeals Management Center (AMC) granted the Veteran's claims of entitlement to service connection for coronary artery disease with history of myocardial infarction and three-vessel coronary artery bypass grafting; and right elbow arthralgia with joint immobility and paresthesia of the right upper extremity (dominant).  Thus, the AMC's August 2011 action represents a full grant of the benefit sought as to the Veteran's related claims and the Board will confine its consideration to the issue set forth on the decision title page.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claim.

As a preliminary matter, the Board notes that the most recent VA treatment records are dated in June 2011.  There is no indication that the Veteran has ceased VA treatment.  Further, the Board notes that at the time of the Veteran's December 2009 Board hearing, he reported that he underwent VA physical therapy at a VA facility in the Bronx.  Careful review of the VA treatment records already associated with the claims file reveals no such physical therapy records.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

At the time of the Board's May 2010 remand, it directed the AMC to afford the Veteran a VA examination to determine the current severity of his service-connected residuals, fracture, right humerus (dominant).  The Board also directed the AMC to afford the Veteran a VA examination to determine whether any right elbow disorder was related to his service-connected right humerus disability and the severity of such right elbow disorder.  

Review of the VA examination report indicates that while the examiner diagnosed the Veteran with status-post right humerus fracture, she did not provide the Board sufficient information to adjudicate the Veteran's claim.  Specifically, while she provided range of motion results as to the Veteran's right elbow, she did not provide range of motion results as to the Veteran's right humerus, or right shoulder.  As the Veteran's current 30 percent disability rating is based upon his limited range of right shoulder motion, and a 40 percent disability rating is available under the appropriate diagnostic criteria, it is imperative that the Board have the opportunity to review range of motion results of the right shoulder.  On remand, the AMC must afford the Veteran a VA examination in order to determine the current severity of his right humerus disability.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his treatment records maintained by the VA Medical Center (VAMC) in New York, New York, dated from June 2011 to the present for his service-connected right humerus, specifically including records related to physical therapy at a VA facility in the Bronx.  Any and all responses, including negative responses, must be properly documented in the claims file.  

2.  Forward the Veteran's claims file to the examiner who conducted the VA examination in June 2010.  If the examiner who performed the June 2010 VA examination is not available, schedule the Veteran for another appropriate examination.  The examiner must describe all pathology of the Veteran's right humerus disability, without consideration of his right elbow.  All indicated tests, including x-rays, should be conducted.  The examiner must discuss the impact of the Veteran's right humerus disability on his employability.  The examiner must discuss if the Veteran's right humerus disability is manifested by fibrous union, nonunion or false flail joint, loss of head or flail shoulder, or ankylosis.

The examiner must discuss the Veteran's range of motion of the right shoulder and any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  The examiner must discuss any incoordination, weakened movement, and excess fatigability; and any additional functional impairment related to such, in terms of specific degrees of additional range of motion loss.  The examiner must assess any additional functional impairment on repeated use or during flare-ups, in terms of specific degrees of additional range motion loss.  

The claims file should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3.  Subsequent to the VA examination, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, corrective procedures must be implemented. 

4.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim of entitlement to a disability rating in excess of 30 percent for service-connected residuals, fracture, right humerus (dominant), considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).

To help avoid future remand, the AMC/RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


